Citation Nr: 1400016	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left foot disability.

2.  Entitlement to service connection for residuals of a deviated septum.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


J. Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  In a July 2005 decision, the RO denied the claim of service connection for a left foot disability for lack of current diagnosis.  The Veteran was notified of the decision and of his appellate rights but he did not appeal.  That decision is now final.

2.  The additional evidence since the RO's decision in July 2005 is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim.

3.  Residuals of a deviated septum have not been shown during the pendency of the appeal.

4.  PTSD has not been shown during the pendency of the appeal.



CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a left foot disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for residuals of a deviated septum have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in April 20008 and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  These letters also notified the Veteran of regulations pertinent to service connection and the evidence needed to establish a claim to reopen and a claim of service connection.  The claims were most recently readjudicated in an October 2012 supplemental statement of the case.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private medical records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  

A VA nasal examination was conducted in June 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.

A VA foot examination is not necessary because the claim for a left foot disability has not been reopened.

A VA psychiatric examination is not necessary because the evidence does not show the existence of any psychiatric disorder.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Left Foot Disability

The Veteran seeks to reopen a claim for service connection for a left foot disability.

In a decision of July 2005, the RO denied the claim of service connection for a left foot disability for lack of current diagnosis.  The Veteran was notified of the decision and of his appellate rights but he did not appeal.  This decision became final.

In March 2008, the RO received the Veteran's current application to reopen the claim. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

In a rating decision in October 2008, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the July 2005 rating decision.

The additional evidence presented since July 2005 includes VA treatment records and the Veteran's statements.  The VA treatment records are silent as to the left foot.  The Veteran's statements note that he injured his foot in service, that there is no record of the injury, and that he has not sought treatment since.

New evidence means existing evidence not previously submitted to agency decision makers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

The Veteran's statements since July 2005 are not new evidence because they are cumulative of the evidence considered in the RO's July 2005 decision.  

The VA treatment records since July 2005 are not material because they do not relate to an unestablished fact necessary to substantiate the claim, namely, evidence of a current left foot disability.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence since the July 2005 rating decision is not new and material. 

Reopening the claim of service connection for a left foot disability is not warranted.


Residuals of a Deviated Septum

The Veteran seeks service connection for residuals of a deviate septum.  He contends that he has experienced nasal problems since corrective nasal surgery in service.

Service treatment records show that the Veteran underwent surgery to correct a deviated septum in May 1966.

On separation examination, the Veteran's deviated septum was asymptomatic.

Post-service VA treatment records show no current diagnosis related to the nose.

On VA examination in June 2009, the Veteran reported that his breathing problems improved since the inservice nasal surgery.  The nose was normal on physical examination and the Veteran denied any nasal problems. 

The VA examiner expressed the opinion that a nasal disability is not caused by or a result of the inservice nasal surgery.  The rationale was that the Veteran reported nasal rhinitis prior to service and that his nasal breathing improved with surgery.

To establish service connection, the Veteran must show that a current disability is causally related to an event or injury in service.  38 C.F.R. § 3.303.

The lay and medical evidence of record fails to show symptoms of a nasal disability or residuals of a deviated septum since service.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim for service connection for residuals of a deviated septum; there is no doubt to be resolved; and service connection is not warranted. 

Posttraumatic Stress Disorder

The Veteran seeks service connection for PTSD.  He contends that he experiences nightmares and flashbacks due to an earthquake in Anchorage, Alaska in March 1964 and when he was stationed in France and scheduled to go to Norway in March 1966.  He reports that he missed his scheduled flight to Norway, and later found out that the flight crashed and all of his buddies died.  

Service personnel records show that the Veteran was stationed at Forbes Air Force Base, in Kansas, during both events.

VA treatment records show negative PTSD screens in January 2006 and January 2008.  

In March 2008, the Veteran's primary care physician referred him for psychiatric consultation after he reported flashbacks of war.

On psychiatric consultation in March 2008, the Veteran reported nightmares and flashbacks of an earthquake in Alaska.  The VA psychology report shows no Axis I diagnosis.  In other words, no psychiatric disorder, to include PTSD, was diagnosed.  

There are no records related to any psychiatric disorder since March 2008.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a); a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board need not consider whether the Veteran was, in fact, stationed and physically present in Kansas at the time the claimed PTSD stressors allegedly occurred in Alaska and France.  The record is absent symptoms, treatment, or diagnosis of PTSD or any other psychiatric disorder since the Veteran filed his March 2008 claim for PTSD.

In the absence of proof of a current disability, there can be no valid claim.  Boyer, at 1353.

The preponderance of the evidence is against the claim for service connection for PTSD; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

1.  The claim of service connection for a left foot disability is not reopened and the appeal is denied.

2.  Entitlement to service connection for residuals of a deviated septum is denied.

3.  Entitlement to service connection for posttraumatic stress disorder is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


